IN THE SUPREME COURT, STATE OF WYOMING

                                      2013 WY 22

                                                               October Term, A.D. 2012

                                                                 February 21, 2013

BOARD OF PROFESSIONAL
RESPONSIBILITY, WYOMING
STATE BAR,

Petitioner,
                                                   D-13-0002
v.

RICHARD GRANT SCHNEEBECK,
WSB #5-2395,

Respondent.


                             ORDER OF DISBARMENT

[¶1] This matter came before the Court upon a “Report and Recommendation for
Disbarment,” filed herein January 9, 2013 by the Board of Professional Responsibility for
the Wyoming State Bar. The Court, after a careful review of the Board of Professional
Responsibility’s Report and Recommendation and the file, finds that the Report and
Recommendation should be approved, confirmed, and adopted by the Court. It is,
therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Disbarment, a copy of which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted
by this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, effective this date, the Respondent, Richard
Grant Schneebeck, shall be, and hereby is, disbarred from the practice of law in this state;
and it is further

[¶4] ORDERED that, pursuant to Section 26 of the Disciplinary Code for the
Wyoming State Bar, Richard Grant Schneebeck shall reimburse the Wyoming State Bar
the amount of $50.00, representing the costs incurred in handling this matter, as well as
pay an administrative fee of $500.00. Respondent shall pay the total amount of $550.00
to the Clerk of the Board of Professional Responsibility on or before April 1, 2013; and it
is further

[¶5] ORDERED that, pursuant to Section 4(c) of the Disciplinary Code for the
Wyoming State Bar, Richard Grant Schneebeck shall make restitution of $10,077.23 to
his former law firm; and it is further

[¶6] ORDERED that Respondent shall comply with Section 22 of the Disciplinary
Code for the Wyoming State Bar. That Section governs the duties of disbarred and
suspended attorneys; and it is further

[¶7] ORDERED that, pursuant to Section 4(a)(iv) of the Disciplinary Code for the
Wyoming State Bar, this Order of Disbarment, along with the incorporated Report and
Recommendation for Disbarment, shall be published in the Pacific Reporter; and it is
further

[¶8] ORDERED that the Clerk of this Court shall docket this Order of Disbarment,
along with the Report and Recommendation for Disbarment, as a matter coming regularly
before this Court as a public record; and it is further

[¶9] ORDERED that the Clerk of this Court cause a copy of the Order of Disbarment
to be served upon the Respondent, Richard Grant Schneebeck; and it is further

[¶10] ORDERED that the Clerk of this Court transmit a copy of this Order of
Disbarment to members of the Board of Professional Responsibility, and the clerks of the
appropriate courts of the State of Wyoming.

[¶11] DATED this 21 st day of February, 2013.


                                                BY THE COURT:

                                                /s/

                                                MARILYN S. KITE
                                                Chief Justice